DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on October 06, 2022 has been entered. Claims 17 and 19-33 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafarre et al. [US 20140368804 A1, hereafter Lafarre].
As per Claims 17 and 29, Lafarre teaches a method of producing a substrate holder for use in a lithographic apparatus (Para 5), the substrate holder comprising a main body 400 having burls 406 projecting from the main body surface and each of the burls having a distal end surface 406b configured to engage with a substrate (See fig. 20, Para 113), the method comprising: 
coating at least the distal end of the burls with a layer of a first coating material comprising carbon (Para 113), and 
treating a plurality of discrete regions of the first coating material with laser irradiation whose illumination property is selectively adjusted to selectively convert the first coating material of selected portions of the burls or groups of the burls to a second coating material having a different structure or density with respect to the first coating material and/or the other portions of the burls or the other groups of the burls (Para 118 and 121-123).
As per Claim 20, Lafarre teaches the method of claim 17, wherein the coating and treating are performed repeatedly to build up the discrete regions to form the burls projecting from the main body of the substrate holder (Para 121).
As per Claim 21, Lafarre teaches the method of claim 17, wherein: the first coating material is a mask having a plurality of holes in it, and the treating treats regions in the holes and is repeated to form the burls in the holes (Para 110).
As per Claim 22, Lafarre teaches the method of claim 17, further including removing the untreated areas of the first coating material (Para 111).
As per Claim 23, Lafarre teaches the method of claim 17, wherein the second coating material is harder than the first coating material (Para 108).
As per Claim 24, Lafarre teaches the method of claim 17, wherein the treating applies different types of the illumination property to different ones of the discrete regions, such that at least one property of the second coating material differs between the regions (Para 121 and 122).
As per Claim 25, Lafarre teaches the method of claim 24, wherein the treating applies different laser irradiation to one or more of the burls in an outer region of the substrate holder compared to one or more of the burls in an inner region of the substrate holder, such that the second coating material of the burls in the outer region is harder and/or thicker and/or has different coefficient of friction than the second coating material of the burls in the inner region (Para 116-118).
As per Claim 26, Lafarre teaches the method of claim 17, wherein the discrete regions include the distal end surfaces of the burls projecting from the main body surface (Para 116 and 121).
As per Claim 27, Lafarre teaches the method of claim 17, wherein the discrete regions include discrete regions on the distal end surface of a single one of the burls (Para 121).
As per Claim 28, Lafarre teaches the method of claim 17, wherein the treating further comprises: creating a plurality of seed crystals of the second coating material, and growing the second coating material on the seed crystals (Para 118).
As per Claim 30, Lafarre teaches the substrate holder of claim 29, wherein at least one property of the first coating on the distal end surfaces of one of the burls differs from the property of the first coating on another of the burls (Para 119).
As per Claim 31, Lafarre teaches the substrate holder of claim 29, wherein at least one property of the first coating on the distal end surface of a single one of the burls differs across the distal end surface of that burl (Para 121).
As per Claims 32 and 33, Lafarre teaches the method of claim 24, further comprising using pulse frequency, pulse length, pulse energy, wavelength, or intensity as the illumination property (Para 117).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafarre as applied in claim 17 above, in view of Poiesz et al. [US 20190332015 A1, hereafter Poiesz].
As per Claim 19, Lafarre teaches the method of claim 17.
Lafarre does not explicitly teach wherein: the method is a method of repairing an existing substrate holder in that one or more of the burls has been worn down at the distal end surface, and the coating and treating are configured to coat and treat the distal end surface of the worn down burls.
Poiesz teaches the exposure of graphene to a hydrogen atmosphere, such as in an EUV lithographic apparatus, may additionally be used for atomic level repair of graphene. A layer of graphene that is damaged, for example due to wear, is susceptible to rupture due to mechanical stresses. Dangling bonds are exposed at the damage site of the graphene. Hydrogen atoms may bond to and thus passivate these dangling bonds. This may significantly extend the lifetime of a layer of graphene, maintaining its desirable resilience to wear and friction properties for a longer period of time (Para 116).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of repair as claimed in order to elongate the life of the substrate support and thereby reducing cost.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on July 28, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882